Exhibit 10.1

 

DESCRIPTION OF COMPENSATION OF NON-EMPLOYEE DIRECTORS

EFFECTIVE JANUARY 1, 2008
(updated February 2008)

 

The following is a description of the compensation payable to non-employee
Directors of Zenith National Insurance Corp. (the “Company”) effective
January 1, 2008.  It is provided pursuant to Paragraph 10(iii) to Item 601(b) of
Regulation S-K, which requires a written description of a compensatory
arrangement when no formal document contains the compensation information.

 

Directors of the Company are elected annually.

 

Employee Directors receive no additional compensation for serving on the Board
of Directors.  Non-employee Directors are compensated as follows:

 

For service as a Director:

 

An annual cash fee of $90,000 plus an annual award of 2,500 shares of restricted
Company Common Stock to be granted under the Company’s 2004 Restricted Stock
Plan after each annual election (or a prorated number of shares if a Director is
appointed other than at the Annual Meeting of Stockholders).  833 shares of each
such award vest on each on the first two anniversaries of the award date and 834
shares vest on the third anniversary of the award date, provided the recipient
is serving as a Director on the applicable anniversary date.

 

In addition to the above compensation, the following cash fees are paid for
committee service:

 

Committee:

 

An annual cash fee of $40,000

 

 

 

Audit Committee Chair:

 

An annual cash fee of $50,000
(in lieu of audit committee fee)

 

--------------------------------------------------------------------------------